DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 10,865,066).  Hayashi discloses a conveying device comprising: a pair of rotary bodies including: a first rotary body (84) disposed in a first region; and a second rotary body (82) disposed in a second region and facing the first rotary body across a sheet conveyance passage through which a sheet applied with liquid is conveyed; a movable member (83) disposed upstream from the first rotary body in a sheet conveyance direction, the movable member being configured to move between the first region and the second region with respect to the sheet conveyance passage, the movable member being configured to move to the second region in a middle of conveyance of the sheet between the first rotary body and the second rotary body (see col. 11, line 10 – col. 12, line 23, the examiner notes that Hayashi discloses that the movement of the movable member is dependent upon the thickness of the sheet….Hayashi reads on this limitation when processing a sheet having variable thickness, i.e., thick then thin);  a coupling member (85) configured to couple the movable member and the first rotary body, wherein the movable member is rotatably supported via the coupling member to rotate about the first rotary body (at R1), and wherein the movable member is configured to move between the first region and the second region; a power transmission member (shaft of drive roll 82) via which the first rotary body and the movable member are coupled to each other, wherein the movable member is configured to rotate along with rotation of the first rotary body in a same direction as the first rotary body; a conveyance passage (8A) configured to convey a sheet to a post-processing device (2B) to perform a post-processing operation (stacking) to the sheet; and a liquid applier (50) configured to apply liquid to a sheet;.  The movable member is configured to move to the second region after an intermediate position of the sheet in the sheet conveyance direction has passed the pair of rotary bodies . (see col. 11, line 10 – col. 12, line 23, the examiner notes that Hayashi discloses that the movement of the movable member is dependent upon the thickness of the sheet….Hayashi reads on this limitation when processing a sheet having variable thickness, i.e., thick then thin).  An amount of approach of the movable member to the second region is adjustable (see col. 11, line 10 – col. 12, line 23, note, adjusted by the thickness of a sheet).  When a thickness of the sheet is equal to or greater than a predetermined thickness of the sheet, an amount of movement of the movable member to the second region is reduced or the movable member is not caused to move to the second region (see col. 11, line 10 – col. 12, line 23).  The movable member is configured to approach or separate from the second rotary body (see col. 11, line 10 – col. 12, line 23).  The movable member is configured to approach the second rotary body to enter radially inwardly from a position of an outer circumferential surface of the second rotary body (see Fig. 5 and Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 10,865,066) in view of Kuo (US 5,519,481).  Hayashi discloses a conveying device comprising: a pair of rotary bodies including: a first rotary body (84) disposed in a first region; and a second rotary body (82) disposed in a second region and facing the first rotary body across a sheet conveyance passage through which a sheet applied with liquid is conveyed; and a movable member (83) disposed upstream from the first rotary body in a sheet conveyance direction, the movable member being configured to move between the first region and the second region with respect to the sheet conveyance passage, the movable member being configured to move to the second region in a middle of conveyance of the sheet between the first rotary body and the second rotary body (see col. 11, line 10 – col. 12, line 23, the examiner notes that Hayashi discloses that the movement of the movable member is dependent upon the thickness of the sheet….Hayashi reads on this limitation when processing a sheet having variable thickness, i.e., thick then thin).  Hayashi discloses all the limitations of the claim, but it does not disclose that the second rotary body is a projecting rotary body having a plurality of projections projecting radially outwardly.  However, Kuo discloses a similar device which includes a second rotary body (140) which is a projecting rotary body having a plurality of projections (144) projecting radially outwardly for the purpose of providing increased stressing of a sheet during a decurling operation (see col. 4, lines 10-15).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Hayashi by having the second rotary body be a projecting rotary body having a plurality of projections projecting radially outwardly, as disclosed by Kuo, for the purpose of providing increased stressing of a sheet during a decurling operation.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kurosawa et al. (US 5,183,454) and Tharyil et al. (US 2012/0004087, see Fig. 7C) disclose three roll decurling device similar to the applicant’s claimed invention.  Kitaoka et al. (JP 2012240778) discloses a similar device in which the moveable member is downstream of a first rotatable body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653